Case: 7:20-cr-00024-REW-EBA Doc #: 69 Filed: 07/30/21 Page: 1 of 2 - Page ID#: 199




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE


  UNITED STATES OF AMERICA,                        )
                                                   )
        Plaintiff,                                 )          No. 7:20-CR-24-REW-EBA
                                                   )
  v.                                               )
                                                   )                    ORDER
  BRANDI HURT,                                     )
                                                   )
        Defendant.                                 )

                                         *** *** *** ***

        After conducting Rule 11 proceedings, see DE 63 (Minute Entry), Judge Atkins

 recommended that the undersigned accept Defendant Brandi Hurt’s guilty plea and adjudge

 Defendant guilty of Count Two of the Superseding Indictment (DE 17). See DE 66

 (Recommendation). Judge Atkins expressly informed Hurt of the right to object to the

 recommendation and to secure de novo review from the undersigned. See id. at 3. The established,

 3-day objection deadline has passed, and no party has objected.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).
Case: 7:20-cr-00024-REW-EBA Doc #: 69 Filed: 07/30/21 Page: 2 of 2 - Page ID#: 200




        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

        1. The Court ADOPTS DE 66, ACCEPTS Defendant’s guilty plea, and ADJUDGES

            Defendant guilty of Count Two of the Superseding Indictment;

        2. The Court CANCELS the trial as to this Defendant; and

        3. The Court will issue a separate sentencing order.1

        This the 30th day of July, 2021.




 1
  At the hearing, Judge Atkins remanded Hurt to custody. See DE 63. This was Defendant’s status
 pre-hearing. See DE 44. The Court, thus, sees no need to further address detention, at this time.
 Defendant’s detained status will persist pending sentencing.
